TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00786-CV


                             Anthony Randal Petersen, Appellant

                                                v.

                            Jaclyn Suzanne Nicolopoulos, Appellee




            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-16-005813, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on March 1, 2019. On May 1, 2019, this

Court notified appellant that his brief was overdue, that any brief he filed would require a motion

for extension of time, and that his failure to file a motion for extension of time or a brief with

that motion by May 13, 2019, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: June 19, 2019